Title: “Apologue,” [during or after February 1783]
From: Franklin, Benjamin,Franklin, Benjamin
To: 


When William Temple Franklin published this piece (for which no manuscript survives), he placed it among the undated bagatelles, noting only that it was “written at the period of, and in allusion to, the claims of the American Royalists on the British Government.” Broadly speaking, that period lasted many years. Because the central drama of the fable takes place in the aftermath of a peace treaty, when a “council of the beasts” was considering whether or not to grant the demands of the loyal “mongrels,” we believe that it was probably written between February, 1783, when the board of American Loyalists petitioned Parliament and published a pamphlet to gain public support, and the following July, when Parliament responded by passing a compensation act appointing a commission to investigate the cases of all Loyalists who submitted claims. Moreover, the focal point of this apologue—the speech delivered by the horse—echoes Franklin’s argument in his answers to the Loyalists’ pamphlet, the preceding document.
In 1787, when a Scottish friend challenged Franklin’s views on the Loyalist question, the doctor underscored his explanation by sending a copy of this apologue. By that time, his views had softened to some degree. He expressed sympathy for the “distressed Exiles,” allowing that he was glad that they were receiving some compensation. “It was clearly incumbent on the King to indemnify those he had seduc’d by his Proclamations,” Franklin wrote. “But it seems not so clearly consistent with the Wisdom of Parliament to resolve doing it for him. If some mad King hereafter should think fit, in a Freak, to make War upon his Subjects in Scotland, or upon those of England, by the Help of Scotland and Ireland, (as the Stewarts did) may he not encourage Followers by the Precedent of these Parliamentary Gratuities, and thus set his Subjects to cutting one another’s Throats, first with the Hope of Sharing in Confiscations, and then with that of Compensation in case of Disappointment? The Council of Brutes in the old Fable were aware of this. Lest that Fable may perhaps not have fallen in your Way, I enclose a Copy of it.”
 

  [during or after February, 1783]
  APOLOGUE.
Lyon, king of a certain forest, had among his subjects a body of faithful dogs, in principle and affection strongly attached to his person and government, but through whose assistance he had extended his dominions, and had become the terror of his enemies.
Lyon, however, influenced by evil counsellors, took an aversion to the dogs, condemned them unheard, and ordered his tygers, leopards, and panthers to attack and destroy them.
The dogs petitioned humbly, but their petitions were rejected haughtily; and they were forced to defend themselves, which they did with bravery.
A few among them, of a mongrel race, derived from a mixture with wolves and foxes, corrupted by royal promises of great rewards, deserted the honest dogs and joined their enemies.
The dogs were finally victorious: a treaty of peace was made, in which Lyon acknowledged them to be free, and disclaimed all future authority over them.

The mongrels not being permitted to return among them, claimed of the royalists the reward that had been promised.
A council of the beasts was held to consider their demand.
The wolves and the foxes agreed unanimously that the demand was just, that royal promises ought to be kept, and that every loyal subject should contribute freely to enable his majesty to fulfil them.
The horse alone, with a boldness and freedom that became the nobleness of his nature, delivered a contrary opinion.
“The king,” said he, “has been misled, by bad ministers, to war unjustly upon his faithful subjects. Royal promises, when made to encourage us to act for the public good, should indeed be honorably acquitted; but, if to encourage us to betray and destroy each other, they are wicked and void from the beginning. The advisers of such promises, and those who murdered in consequence of them, instead of being recompensed should be severely punished. Consider how greatly our common strength is already diminished by our loss of the dogs. If you enable the king to reward those fratricides, you will establish a precedent that may justify a future tyrant in making like promises, and every example of such an unnatural brute rewarded, will give them additional weight. Horses and bulls, as well as dogs, may thus be divided against their own kind, and civil wars produced at pleasure, till we are so weakened that neither liberty nor safety are any longer to be found in the forest, and nothing remains but abject submission to the will of a despot, who may devour us as he pleases.”
The council had sense enough to resolve,—That the demand be rejected.
